Citation Nr: 0417029
Decision Date: 06/28/04	Archive Date: 09/01/04

DOCKET NO. 03-06 251                        DATE JUN 28 2004

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to service connection for post-central retinal vein occlusion in the left eye with bilateral glaucoma and cataracts (claimed as bilateral decreased vision).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas

FINDINGS OF FACT

1. The veteran in this case served on active duty from January 1954 to January 1957.

2. On May 27,2004, the Board was notified by the RO that the veteran died on xxx xx, 2004.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003).

- 2 



In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2003).


ORDER

The appeal is dismissed.

G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

- 3 





